Citation Nr: 1312145	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  11-02 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for schistosomiasis, also called bilharzias.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to November 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the VARO in San Juan, Puerto Rico.

A review of the Veteran's Virtual VA electronic claims file reveals no additional pertinent records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The issue on appeal requires additional development in this case.

The Veteran contends that service connection for schistosomiasis is warranted.  He says that he contracted this intestinal parasite while bathing in a river during service.

The Veteran's service document indicates that he is in receipt of the Combat Infantryman Badge and the Korean Service Medal with two bronze stars.

The Veteran's service treatment records, with the exception of his November 1953 separation examination report, are not available, as they were destroyed in a 1973 fire at the National Personnel Records Center.  In any case, the Veteran has stated that he did not experience symptoms of or seek treatment for any intestinal manifestations during service.

The Veteran has asserted that his symptoms began after service, within months of separation.  Private treatment records are associated with the claims file and begin in November 1959 when the Veteran was noted to have chronic intestinal symptoms.

The recent VA treatment records contain a diagnosis of schistosomiasis on the Veteran's problem list.

In light of the Veteran's credible statements regarding his exposure to river water during service and having symptoms within several months following discharge, the Board finds that a remand is warranted to afford the Veteran an examination to determine whether he has schistosomiasis or any other intestinal disorder or residual that is a result of his service.

On remand, any current VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take appropriate action to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for schistosomiasis, also called bilharzia.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO should undertake appropriate development to obtain a copy of those records.  If the RO is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

In any event, the RO should request and associate with the claims file all VA records from the Ponce Outpatient Clinic and San Juan VA Medical Center, since November 2009.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to be scheduled for an examination by a qualified examiner.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should clearly identify all current intestinal disabilities and residuals.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that an intestinal parasite disability or residual is due to an infection that had its clinical onset or other event or incident of the Veteran's period of active service.   

The examiner is notified that the Veteran's statements to the effect that he bathed in river water while in service and developed intestinal symptoms within a few months of separation are credible.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



